Citation Nr: 0702924	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond the 
delimiting date of September 20, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 decision, 
by the Muskogee, Oklahoma, Regional Office (RO), which denied 
the veteran's claim for an extension of the delimiting date 
for educational assistance benefits under Chapter 30, Title 
38, United States Code, beyond the delimiting date of 
September 20, 2005.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1986 to 
September 1995; her basic delimiting period for receiving 
chapter 30 educational benefits expired on September 20, 
2005.  

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during her basic chapter 30 
delimiting period.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving chapter 30 educational benefits, beyond September 
20, 2005, have not been met as a matter of law.  38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 
21.7051 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103A.  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30, of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal").  In addition, as will be explained below, the Board 
finds that the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  

Also, an opinion from the VA General Counsel held that the VA 
is required neither to provide notice of the information and 
evidence necessary to substantiate a claim nor to develop 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  The Board also notes that Court has held 
where there is an error in the VCAA notice, or in this case 
an absence of the VCAA notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the veteran's service.  That evidence 
is associated with the claims file.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from January 1986 to September 1995.  As such, the veteran's 
delimiting period for use of her education benefits under 
chapter 30 expired on September 20, 2005, 10 years after the 
date of her separation from active military service on 
September 19, 1995.  

Received in September 2004 was a statement wherein the 
veteran requested an extension of her education benefit 
period; she explained that, due to her children's medical 
problems and her husband's activation of hardship duty, she 
would not be able to complete her degree in time.  In a 
subsequent statement, dated in October 2004, the veteran 
again requested an extension of her education benefit period.  
The veteran indicated that, as a military spouse, she was 
unable to attend classes due to the multiple combat 
deployments of her husband.  She also referred to her two 
children who are in need of care.  

Received in January 2005 were medical records, dated from 
March 2003 through October 2004, which show that the veteran 
was attending therapy for relational problems.  


III.  Legal Analysis.

An educational assistance program for certain veterans and 
service members is established for the purpose as stated in 
38 U.S.C. 3001.  38 C.F.R. § 21.7000.  

Except as provided in paragraph (b) of this section and in 
Sec. 21.7051 of this part, VA will not provide basic 
educational assistance or supplemental educational assistance 
to a veteran or service member beyond 10 years from the later 
of the date of the veteran's last discharge or release from a 
period of active duty of 90 days or more of continuous 
service.  38 C.F.R. § 21.7050(a).  

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct. 
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).  

As noted above, the veteran was discharged from active 
service on September 19, 1995; as such, the period of 
eligibility for Chapter 30 benefits ended on September 20, 
2005.  To warrant an extension of the period of eligibility, 
medical evidence must clearly show that, during the claimed 
period of disability, pursuit of a program of education was 
not medically feasible.  The veteran has indicated that her 
husband's multiple combat deployments and her children's 
medical problems were the basis for her request; however, she 
has given no indication that her physical or mental health is 
an issue.  

Although the Board is sympathetic to the veteran's difficult 
situation, we must apply the governing laws and regulations 
to the established facts.  It has not been established or 
even suggested that the veteran had a physical or mental 
disability that precluded a program of education during her 
basic chapter 30 delimiting period.  

As a result, the clearly established criteria for an 
extension of the Chapter 30 delimiting period are not met.  
As the determination as to her eligibility to extend the 
delimiting period is not favorable, the claim must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond September 20, 2005, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


